EXHIBIT 10.1

THE SYMBOL ‘***’ IS USED THROUGHOUT THIS EXHIBIT TO INDICATE THAT A PORTION

OF THE EXHIBIT HAS BEEN OMITTED AS CONFIDENTIAL.

MAY 20, 2010 AMENDMENT BETWEEN

ANGIOTECH PHARMACEUTICALS, INC. AND

COOK INCORPORATED MODIFYING JULY 9, 1997

LICENSE AGREEMENT AMONG ANGIOTECH

PHARMACEUTICALS, INC., BOSTON SCIENTIFIC

CORPORATION, AND COOK INCORPORATED

This Amendment is made and entered into as of this 20th day of May, 2010, by and
between Angiotech Pharmaceuticals, Inc., a corporation organized under the laws
of the Province of British Columbia (“Angiotech”) and Cook Incorporated, an
Indiana corporation (“Cook”).

WHEREAS Angiotech, Cook and Boston Scientific Corporation (“BSC”) entered into
the “License Agreement Among Angiotech Pharmaceuticals, Inc., Boston Scientific
Corporation and Cook Incorporated” dated July 9, 1997, under which Angiotech
agreed to license on a co-exclusive basis to Cook and BSC certain patent rights,
license rights, and technology relating to the use of paclitaxel or certain
other agents as a coating for certain medical devices, and Cook and Angiotech
have amended that agreement on September 8, 2001, June 12, 2002 and
September 24, 2004 (collectively, the “Angiotech License Agreement”);

WHEREAS Angiotech and Cook desire to amend the Angiotech License Agreement as it
relates to Angiotech and Cook as provided herein;

NOW THEREFORE, Angiotech and Cook hereby agree as follows:

1. As between Angiotech and Cook, Section 4.2(a) of the Angiotech License
Agreement is replaced in its entirety with the following:

4.2(a) Royalties on Eligible Peripheral Vascular Products. “Eligible Peripheral
Vascular Products” means any Licensed Application in the Peripheral Vascular
Field of Use. Within sixty (60) days after the end of each Contract Quarter
during the term of the Cook License, Cook shall pay Angiotech the following
royalty (the “Cook Peripheral Vascular Royalty”) on Net Sales during that
Contract Quarter of Eligible Peripheral Vascular Products, for sales by Cook
and/or its Affiliates during such Contract Quarter, calculated as follows:

(i) with respect to sales in a country of the European Union Geographical Area
of units of Eligible Peripheral Vascular Products that are Stent Products, the
Cook Peripheral Vascular Royalty shall be [***] percent ([***]%) of the Net
Sales of such units of Eligible Peripheral Vascular Products;

(ii) with respect to sales in a country of the European Union Geographical Area
of units of Eligible Peripheral Vascular Products, other than Stent Products,
covered in the country of sale by one or more valid and enforceable claims of a
patent included in the Patent Rights, the Cook Peripheral Vascular Royalty shall
be [***] percent ([***]%) of the Net Sales of such units of Eligible Peripheral
Vascular Products;

 

Page 1 of 2



--------------------------------------------------------------------------------

(iii) with respect to sales in a country other than a country of the European
Union Geographical Area of units of Eligible Peripheral Vascular Products
covered in the country of sale by one or more valid and enforceable claims of a
patent included in the Patent Rights, the Cook Peripheral Vascular Royalty shall
be [***] percent ([***]%) of the Net Sales of such units of Eligible Peripheral
Vascular Products;

(iv) as a result of this Amendment, Cook need not calculate the Peripheral
Vascular Base Unit Number as it no longer applies to the calculation of the Cook
Peripheral Vascular Royalty; and

(v) with respect to sales of the ZILVER PTX™ product, the provisions of sections
4.2(a)(i-iv) and 4.3(b), as amended by this Amendment, shall apply from the date
of the first commercial sale of this product in any country in the world.

2. As between Angiotech and Cook, Section [***] of the Angiotech License
Agreement is amended by deleting the phrase: “[***]”.

3. Capitalized terms not otherwise defined in this Amendment will carry their
meaning as set forth in the Angiotech License Agreement.

4. Cook and Angiotech expressly acknowledge that this Amendment shall not in any
way bind BSC, and similarly, that Cook shall not in any way be bound by any
amendment to the Angiotech License entered into exclusively between Angiotech
and BSC.

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date set forth above.

 

ANGIOTECH PHARMACEUTICALS, INC.

  

COOK INCORPORATED

By: /s/ William L. Hunter

  

By: /s/ Rob Lyles

Name: William L. Hunter

  

By: Rob Lyles

Title: President & CEO

  

Title: VP, Global Business Unit Leader

THE SYMBOL ‘***’ IS USED THROUGHOUT THIS EXHIBIT TO INDICATE THAT A PORTION

OF THE EXHIBIT HAS BEEN OMITTED AS CONFIDENTIAL.

 

Page 2 of 2